Order entered on October 14, 1960, granting purported defendants-respondents’ motion to drop Nathan Shapiro and Berthold H. Hoeniger as parties defendant, unanimously affirmed, with $20 costs and disbursements to the respondents. No opinion. Order entered on November 3, 1960, denying plaintiffs-appellants’ motion to join Nathan Shapiro and Berthold H. Hoeniger as parties defendant in the above-entitled action, unanimously affirmed, with $20 costs and disbursements to the respondents. No opinion. Concur — Botein, P. J., Breitel, Rabin, Eager and Bastow, JJ.